Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/20/2022 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 4-8, and 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 8,077,689 by Jones et al. (hereafter referred to as Jones), in view of US 2009/0299836 A1 by Hovnanian et al. (hereafter referred to as Hovnanian).
Regarding claim 1, Jones teaches a method, comprising:
facilitating, by a device (see at least Fig. 1 (Terminal A, B, C)) comprising a processor (see at least Fig. Fig. 5 (processor 34)), transmitting, to an access point device (see at least Fig. 1 (wireless access point 100) ) associated with a first network (see at least Fig. 1 (100) and col. 5 lines 4-7; multiple terminals could use a common wireless-network identifier, or all of the terminals cold use distinct wireless-network identifiers) …, a first signal comprising an identifier and key information representing a key for a second network, wherein the transmitting is initiated in response to detection by the device that the device is located within a defined distance of a defined business establishment (multiple terminals could use a common wireless-network identifier, or all of the terminals could use distinct wireless-network identifiers; Fig. 1 100; col. 5 lines 4-7); and
facilitating, by the device, receiving a second signal indicative of a broadcast of an identity of the second network based on an authentication of network devices of the second network (a set of VPN security settings in data storage 36 for establishing a VPN tunnel between VAP 16 and VAP server 22a might include (i) a network address (e.g., IP address) or host name of VAP server 22a, (ii) a digital certificate (or identifier or shared secret) to send to the VAP server when presented with a challenge, (iii) definitions of encryption algorithms (e.g., IPSec, GRE, L2F, PPTP, L2TP) and key sizes that the VAP 16 supports, and (iv) a certificate or key that can enable VAP 16 to validate a digital certificate received from VAP server 22a.; col. 9 lines 54-67).
Jones does not specifically teach a hidden network.
In the same field of endeavor, Sachs teaches a hidden network (see at least ¶ [0166]; hidden networks).
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the broadcasting taught by Jones with the hidden network taught by Sachs in order to maximize the achievable security levels (Sachs [0016]).

Regarding claim 4, Jones in view of Sachs teaches the method of claim 1.  In addition, Jones further teaches wherein the access point device of the first network broadcasts only after the authentication of the network devices of the second network (VAP 16 can establish multiple VPN tunnels over public network 20, with VAP servers 22a, 22b, 22c for instance ... a set of VPN security settings in data storage 36 for establishing a VPN tunnel between VAP 16 and VAP server 22a might include (1) a network address (e.g., IP address) or host name of VAP server 22a, (ii) a digital certificate (or identifier or shared secret) to send to the VAP server when presented with a challenge, (iii) definitions of encryption algorithms (e.g., IPSec, GRE, L2F, PPTP, L2TP) and key sizes that the VAP 16 supports, and (iv) a certificate or key that can enable VAP 16 to validate a digital certificate received from VAP server 22a.; Fig. 4 and col. 8 lines 43-46 and col. 9 lines 54-67).

Regarding claim 5, Jones in view of Sachs teaches the method of claim 1.  In addition, Jones further teaches wherein a first device is located at a first location and a second device is located at a second location remote from the first location (see at least col. 7 lines 34-40; each wireless terminal 12a, 12b, 12c is a wireless terminal that is able to engage in WLAN communication over air interface 14 with an access point such as VAP 16 and to support VoP (e.g., voice-over-IP (VoIP)) network communications, so as to enable a user of the wireless terminal to engage in voice communication with a remote entity).

Regarding claim 6, Jones in view of Sachs teaches the method of claim 1.  In addition, Jones teaches wherein the network devices comprise a first device (see at least Figs. 1 and 4 (Terminals A-C)) and a second device associated with the second network (see at least Figs. 1 and 4; wireless access point 100 and VAP 16).

Regarding claim 7, Jones in view of Sachs teaches the method of claim 1. In addition, Jones teaches the method of claim 1 further comprising: establishing, by the device, a secure link between a first device and the access point device (see at least Fig. 4 and col. 8 lines 43-46; VAP 16 can establish multiple VPN tunnels over public network 20, with VAP servers 22a, 22b, 22c for instance).

Regarding claim 8, Jones teaches an apparatus (see at least Fig. 5), comprising:
a processor (see at least Fig. 5 (34)); and
a memory that stores executable instructions (see at least Fig. 5 (36)) that, when executed by the processor, facilitate performance of operations, comprising:
transmitting, to an access point device (see at least Fig. 1 (wireless access point 100) ) associated with a first network (see at least Fig. 1 (100) and col. 5 lines 4-7; multiple terminals could use a common wireless-network identifier, or all of the terminals cold use distinct wireless-network identifiers) …, a first signal comprising an identifier and key information representing a key for a second network, wherein the transmitting is initiated in response to detection by the device that the device is located within a defined distance of a defined business establishment (multiple terminals could use a common wireless-network identifier, or all of the terminals could use distinct wireless-network identifiers; Fig. 1 100; col. 5 lines 4-7); and
receiving a second signal indicative of a broadcast of an identity of the second network based on an authentication of network devices of the second network (a set of VPN security settings in data storage 36 for establishing a VPN tunnel between VAP 16 and VAP server 22a might include (i) a network address (e.g., IP address) or host name of VAP server 22a, (ii) a digital certificate (or identifier or shared secret) to send to the VAP server when presented with a challenge, (iii) definitions of encryption algorithms (e.g., IPSec, GRE, L2F, PPTP, L2TP) and key sizes that the VAP 16 supports, and (iv) a certificate or key that can enable VAP 16 to validate a digital certificate received from VAP server 22a.; col. 9 lines 54-67).
Jones does not specifically teach a hidden network.
In the same field of endeavor, Sachs teaches a hidden network (see at least ¶ [0166]; hidden networks).
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the broadcasting taught by Jones with the hidden network taught by Sachs in order to maximize the achievable security levels (Sachs [0016]).

Regarding claim 12, Jones in view of Sachs teaches the apparatus of claim 8.  In addition, Jones teaches wherein the operations further comprise: connecting to a network device of the second network via a wireless router device communicatively coupled to a first device of the second network and a second device of the second network (see at least Fig. 4 and col. 8 lines 43-46; VAP 16 can establish multiple VPN tunnels over public network 20, with VAP servers 22a, 22b, 22c for instance).

Regarding claim 13, Jones in view of Sachs teaches the apparatus of claim 8.  In addition, Jones further teaches wherein a first link between a first device of the second network and the access point device is a first encrypted link and a second link between the access point device and a provisioning server device is a second encrypted link different than the first encrypted link (~VAP 16 can establish multiple VPN tunnels over public network 20, with VAP servers 22a, 22b, 22c for instance; Fig. 4 and col. 8 lines 43-46).

Regarding claim 14, Jones in view of Sachs teaches the apparatus of claim 8.  In addition, Jones teaches wherein the identifier is a first name, and wherein authentication of the first name for the second network and the key information for the second network is facilitated in response to information identifying a second name of the second network being located by a provisioning server device communicatively coupled to the access point device (VAP 16 can establish multiple VPN tunnels over public network 20, with VAP servers 22a, 22b, 22c for instance ... a set of VPN security settings in data storage 36 for establishing a VPN tunnel between VAP 16 and VAP server 22a might include (1) a network address (e.g., IP address) or host name of VAP server 22a, (ii) a digital certificate (or identifier or shared secret) to send to the VAP server when presented with a challenge, (iii) definitions of encryption algorithms (e.g., IPSec, GRE, L2F, PPTP, L2TP) and key sizes that the VAP 16 supports, and (iv) a certificate or key that can enable VAP 16 to validate a digital certificate received from VAP server 22a.; Fig. 4 and col. 8 lines 43-46 and col. 9 lines 54-67).

Regarding claim 15, Jones in view of Sachs teaches the apparatus of claim 8.  In addition, Jones teaches wherein the access point device of the first network broadcasts only after the authentication of the second network (VAP 16 can establish multiple VPN tunnels over public network 20, with VAP servers 22a, 22b, 22c for instance ... a set of VPN security settings in data storage 36 for establishing a VPN tunnel between VAP 16 and VAP server 22a might include (1) a network address (e.g., IP address) or host name of VAP server 22a, (ii) a digital certificate (or identifier or shared secret) to send to the VAP server when presented with a challenge, (iii) definitions of encryption algorithms (e.g., IPSec, GRE, L2F, PPTP, L2TP) and key sizes that the VAP 16 supports, and (iv) a certificate or key that can enable VAP 16 to validate a digital certificate received from VAP server 22a.; Fig. 4 and col. 8 lines 43-46 and col. 9 lines 54-67).

Regarding claim 16, Jones teaches a non-transitory machine-readable medium (see at least Fig. 5), comprising executable instructions that, when executed by a processor (see at least Fig. 5 (34)), facilitate performance of operations, comprising:
transmitting, to an access point device (see at least Fig. 1 (wireless access point 100) ) associated with a first network (see at least Fig. 1 (100) and col. 5 lines 4-7; multiple terminals could use a common wireless-network identifier, or all of the terminals cold use distinct wireless-network identifiers) …, a first signal comprising an identifier and key information representing a key for a second network, wherein the transmitting is initiated in response to detection by the device that the device is located within a defined distance of a defined business establishment (multiple terminals could use a common wireless-network identifier, or all of the terminals could use distinct wireless-network identifiers; Fig. 1 100; col. 5 lines 4-7); and
receiving a second signal indicative of a broadcast of an identity of the second network based on an authentication of network devices of the second network (a set of VPN security settings in data storage 36 for establishing a VPN tunnel between VAP 16 and VAP server 22a might include (i) a network address (e.g., IP address) or host name of VAP server 22a, (ii) a digital certificate (or identifier or shared secret) to send to the VAP server when presented with a challenge, (iii) definitions of encryption algorithms (e.g., IPSec, GRE, L2F, PPTP, L2TP) and key sizes that the VAP 16 supports, and (iv) a certificate or key that can enable VAP 16 to validate a digital certificate received from VAP server 22a.; col. 9 lines 54-67).
Jones does not specifically teach a hidden network.
In the same field of endeavor, Sachs teaches a hidden network (see at least ¶ [0166]; hidden networks).
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the broadcasting taught by Jones with the hidden network taught by Sachs in order to maximize the achievable security levels (Sachs [0016]).

Regarding claim 17, Jones in view of Sachs teaches the non-transitory machine-readable medium of claim 16.  In addition, Jones further teaches wherein the operations further comprise: establishing a secure link between the access point device and a provisioning server (see at least Fig. 4 and col. 8 lines 43-46; VAP 16 can establish multiple VPN tunnels over public network 20, with VAP servers 22a, 22b, 22c for instance).

Regarding claim 18, Jones in view of Sachs teaches the non-transitory machine-readable medium of claim 16.  In addition, Jones teaches wherein a device of the devices comprises a mobile device (see at least Figs. 1 and 4 (Terminals A-C)).

Claim(s) 2 is rejected under 35 U.S.C. 103 as being unpatentable over Jones in view of Sachs as applied to claim 1 above, further in view of US 2007/0082654 A1 by Hovnanian et al. (hereafter referred to as Hovnanian).
Regarding claim 2, Jones in view of Sachs teaches the method of claim 1.
 Jones in view of Sachs does not specifically teach wherein the second network is a residential home network.
In the same field of endeavor, Karaoguz teaches wherein the second network is a residential home network (HomeRF network devices in a home; Fig. 5 and ¶ [0057]).
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the HomeRF of Jones and Sachs with the broadcasting taught by the HomeRF taught by Karaoguz in order to provide different access permission such as different levels of quality of service, including different levels of bandwidth throttling based on whether the user is at home or roaming (Karaoguz abstract).

Claim(s) 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Jones in view of Sachs as applied to claim 8 above, further in view of US 2007/0082654 A1 by Hovnanian et al. (hereafter referred to as Hovnanian).
Regarding claim 9, Jones in view of Sachs teaches the apparatus of claim 8.  In addition, Jones further teaches wherein the operations further comprise: communicating, via the access point device and a network device of the second network, with a device (see at least Fig. 4 and col. 8 lines 43-46; VAP 16 can establish multiple VPN tunnels over public network 20, with VAP servers 22a, 22b, 22c for instance). 
Jones in view of Sachs does not specifically teach wherein the hidden network is a network that forgoes the broadcast of the identity of the network until after the authentication of the second network.
	In the same field of endeavor, Hovnanian teaches wherein the hidden network is a network that forgoes the broadcast of the identity of the network until after the authentication of the second network (see at least Fig. 5 and ¶ [0059]; Fig. 5 is a flow diagram showing the steps taken in establishing a virtual private network via a non-broadcast network name). 
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the broadcasting taught by Jones with the broadcasting taught by Hovnanian in order to provide secure, managed wireless access to the Internet (Hovnanian [0001]).

Regarding claim 10, Jones in view of Sachs and Hovnanian teaches the apparatus of claim 9.  In addition, Jones further teaches wherein the device comprises a first device located at a first location, wherein a second device is located at a second location remote from the first location (see at least col. 7 lines 34-40; each wireless terminal 12a, 12b, 12c is a wireless terminal that is able to engage in WLAN communication over air interface 14 with an access point such as VAP 16 and to support VoP (e.g., voice-over-IP (VoIP)) network communications, so as to enable a user of the wireless terminal to engage in voice communication with a remote entity). 
Hovnanian further teaches wherein the second location is located at a residential address associated with the first device and the second device(see at least Fig. 5 and ¶ [0059]; Fig. 5 is a flow diagram showing the steps taken in establishing a virtual private network via a non-broadcast network name). 
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the broadcasting taught by Jones with the broadcasting taught by Hovnanian in order to provide secure, managed wireless access to the Internet (Hovnanian [0001]).

Regarding claim 11, Jones in view of teaches the apparatus of claim 10.  In addition, Jones further teaches wherein the second device comprises a mobile device (see at least Figs. 1 and 4 (Terminals A-C)).

Allowable Subject Matter
Claims 3, 19, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATASHA W COSME whose telephone number is (571)270-7225. The examiner can normally be reached M-F 7:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 5712727905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATASHA W COSME/           Primary Examiner, Art Unit 2465